If these plaintiffs were liable at all for the debts of the defendant corporation, it was by virtue of the statute making *Page 152 
stockholders, under certain circumstances, individually liable for the debts of the corporation. These parties, then, stand to each other in the relation of co-sureties or co-guarantors for the White Mts. Railroad. The defendants have purchased in, at a large discount, the claims against the corporation. No one will claim that they can recover of the corporation a larger sum than will completely indemnify them. It follows a fortiori that a surety, who has bought up the claim of his principal at a discount, cannot compel his co-surety to contribute more than his just proportion of the sum paid; otherwise the co-surety would stand in a worse position than the principal. Mason v. Lord, 20 Pick. 447; Currier v. Fellows,27 N.H. 366. As these defendants have been more than repaid by the principal debtor, they have, in fact, suffered no loss, and cannot call on their co-sureties for contribution.
LADD, J., concurred.
Case discharged.